

EXHIBIT 10.67


WAIVER AND AMENDMENT NO. 1 TO
CREDIT AND GUARANTY AGREEMENT
 
WAIVER AND AMENDMENT NO. 1 TO CREDIT AND GUARANTY AGREEMENT (the “Amendment”)
dated as of September 22, 2008, is among AboveNet, Inc., a Delaware corporation,
AboveNet Communications, Inc., a Delaware corporation, AboveNet of Utah, LLC, a
Delaware limited liability company, AboveNet of VA, LLC, a Virginia limited
liability company, and AboveNet International Inc., a Delaware corporation,
(hereinafter the “Borrowers”), the Lenders from time to time parties thereto,
Societe Generale, as administrative agent (the “Administrative Agent”), and CIT
Lending Services Corporation, as documentation agent (the “Documentation Agent”)
(the Administrative Agent and the Documentation Agent together, the “Agents”).
 
WHEREAS, the Borrowers, the Agents and the Lenders are parties to that certain
Credit and Guaranty Agreement dated as of February 29, 2008 (the “Credit
Agreement;” undefined capitalized terms used herein shall have the meanings
assigned thereto in the Credit Agreement), pursuant to which the Lenders have
agreed to make certain “Loans” and other financial accommodations to the
Borrowers;
 
WHEREAS, the Borrowers have requested that the Agents and the Lenders amend the
Credit Agreement in the manner set forth herein in order to (i) allow for an
extension of the Availability Period of the Delayed Draw Loan from November 25,
2008, which is the date resulting from the 270-day term currently set forth in
sub-section “(A)” of letter “(b)” of the definition of “Availability Period” in
the Credit Agreement, to June 30, 2009, and (ii) fix June 30, 2009 as the
termination date of the Availability Period for any delayed draw loan under New
Loan Commitments, as defined in the Credit Agreement, and the Agents and the
Lenders have agreed to such request;
 
WHEREAS, the Borrowers have informed the Lenders that following the Closing
Date, the Borrowers repurchased equity from certain former employees (the
“Equity Repurchases”), and request that the Lenders waive the Borrowers’
compliance with the negative covenant set forth in Section 7.06 of the Credit
Agreement with respect to the Equity Repurchases (“Waiver Request No. 1”);
 
WHEREAS, the Borrowers have further requested that the Agents and the Lenders
amend the Credit Agreement in the manner set forth herein in order to allow the
repurchase of Equity Interest of Holdings from former employees and directors;
 
WHEREAS, the Borrowers have informed the Lenders that pursuant to its plan of
reorganization which became effective on September 8, 2003 Holdings was
authorized to issue warrants to certain of its creditors in the following
amounts: (i) seven hundred and nine thousand four hundred and fifty nine
(709,459) 5-year warrants with an exercise price of $20 per share (the “5-Year
Warrants”) and (ii) eight hundred thirty four thousand six hundred and fifty
eight (834,658) 7-year warrants with an exercise price of $24 per share (the
“7-Year Warrants”). Certain of the 5 Year Warrants and 7-Year Warrants have been
exercised, thus requiring Holdings to have issued corresponding Equity
Interests. Accordingly, the Borrowers request that the Lenders waive the
Borrowers’ compliance with the negative covenant set forth in Section 7.05 of
the Credit Agreement and with the Mandatory Prepayment provision set forth in
Section 2.05(b)(ii) of the Credit Agreement, in each case only with respect to
the issuance of Equity Interests by Holdings as a result of the exercise of the
5-Year Warrants and 7-Year Warrants (“Waiver Request No. 2”);
 

--------------------------------------------------------------------------------


 
WHEREAS, the Borrowers have further requested that the Agents and the Lenders
amend the Credit Agreement in the manner set forth herein in order to exclude
the issuance of Equity Interests by Holdings from the definition of
“Dispositions” or “Dispose”;
 
WHEREAS, the Borrowers have informed the Lenders that on or about August 19,
2008, one of the Borrowers, AboveNet, Inc., filed trademark applications with
the US Patent and Trademark Office for the names “EXPRESSWAVE” and “eXpressWave”
to be used in connection with its long haul services (the “New Trademarks”);
 
WHEREAS, the Lenders and the Borrowers agree that (i) the New Trademarks are
part of the Collateral, (ii) the Lenders shall waive any amendment of the Loan
Documents in connection with the New Trademarks but reserve the right to amend
the same and (iii) the Borrowers shall cooperate fully with any future amendment
in connection with the New Trademarks requested by the Lenders; and
 
WHEREAS, the Lenders and the Borrowers are entering into this Amendment pursuant
to Section 12.01 of the Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers, the Agents and the Lenders agree as follows:
 
1. Availability Period for Delayed Draw Loans. The Availability Period for
Delayed Draw Loans shall be extended from November 25, 2008 to June 30, 2009.
The Availability Period for the New Loan Commitments which are Delayed Draw
Commitments shall terminate on June 30, 2009. To this effect, the Credit
Agreement is amended as follows:
 
(a) the definition of “Availability Period” in Section 1.01 of the Credit
Agreement shall therefore be amended and restated in its entirety as follows:
 
“Availability Period” means, (a) with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (i) the date one
(1) Business Day prior to the Maturity Date, (ii) the date of termination of the
Revolving Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions, in each case pursuant to
Section 9.02 and (b) (A) with respect to the Delayed Draw Commitments, the
period from and including the Closing Date to and including June 30, 2009, or
(B) with respect to the New Loan Commitments which are Delayed Draw Commitments
the period from and including the NLC Effective Date to and including June 30,
2009.
 
-2-

--------------------------------------------------------------------------------


 
(b) Section 2.15 (d)(ii) of the Credit Agreement shall therefore be deleted in
its entirety and replaced with the following:
 
(ii) INTENTIONALLY OMITTED.
 
2. Permitted Equity Repurchases. The definition of “Permitted Equity
Repurchases” in Section 1.01 of the Credit Agreement is hereby deleted and
restated in its entirety as follows:
 
“Permitted Equity Repurchases” mean purchases of Equity Interest of Holdings
from employees, consultants and directors, or of former employees, consultants
and directors, of Holdings and its Subsidiaries in an aggregate amount not to
exceed $15,000,000 in the aggregate.
 
3. Dispositions. The definition of “Dispositions” or “Dispose” in Section 1.01
of the Credit Agreement is hereby deleted and restated in its entirety as
follows:
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction and any grant of an
IRU) of any Property by any Loan Party or any Domestic Subsidiary (including the
Equity Interest of any Domestic Subsidiary) and including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith, but excluding (a) the
sale, lease, license, transfer or other disposition of inventory in the ordinary
course of business of the Loan Parties and their Domestic Subsidiaries, (b) the
sale, lease, license, transfer or other disposition of machinery and equipment
no longer used or useful in the conduct of business of the Loan Parties and
their Domestic Subsidiaries, and having a sales or transfer price not to exceed
$2,000,000 in any Fiscal Year, (c) any sale, lease, license, transfer or other
disposition of Property by any Loan Party to any other Loan Party, or any
Domestic Subsidiary to any Loan Party, (d) any Involuntary Disposition by any
Loan Party or any Domestic Subsidiary, (e) licenses or leases of IP Rights or
property, to the extent permitted pursuant to Section 7.01(i), (f) abandonment
of IP Rights to the extent permitted by the Security Agreement, (g) dispositions
of Cash Equivalents, (h) dispositions of past due accounts receivable for
collection or compromise in the ordinary course of business, and (i)
dispositions of Dark Fiber in the ordinary course of business, including IRUs,
pursuant to customer contracts or fiber swap agreements entered into on an
arms-length basis and consistent with past practices, provided, however, in the
case of (i) above, that the relevant Loan Party or Domestic Subsidiary, as
applicable, at all times retains title to such asset. Notwithstanding the
forgoing, the term “Disposition” or “Dispose” shall not include the issuance of
Equity Interests by Holdings.
 
4. Waivers. Effective as of the date first above written and subject to the
execution of this Amendment by the parties hereto, the Lenders hereby waive (i)
the compliance by the Borrowers with the provision of Section 7.06 of the Credit
Agreement only in connection with the matters set forth in Waiver Request No. 1,
(ii) the compliance by the Borrowers with the provision of Section 2.05(b)(ii)
and Section 7.05 of the Credit Agreement only in connection with the matters
expressly set forth in Waiver Request No. 2 and (iii) the amendment of the Loan
Documents in connection with the New Trademarks until such time as the Agents
shall request.
 
-3-

--------------------------------------------------------------------------------


 
5. Waiver and Amendment. Effective as of the date first above written and
subject to the execution of this Amendment by the parties hereto, the Credit
Agreement shall be and is hereby amended on the terms set forth in Section 1,
Section 2 and Section 3 hereof.
 
6. Conditions Precedent. This Amendment shall become effective as of the date
above written, if, and only if the Documentation Agent has received duly
executed originals of this Amendment from the Borrowers, the Lenders and the
Agents.
 
7. Representations and Warranties of the Borrowers. The Borrowers hereby
represent and warrant as follows:
 
(a) This Amendment, and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of the Borrowers and are enforceable
against the Borrowers in accordance with their terms.
 
(b) Upon the effectiveness of this Amendment, the Borrowers hereby reaffirm all
representations and warranties made in the Credit Agreement, and to the extent
the same are not amended hereby, agree that all such representations and
warranties shall be deemed to have been remade as of the date of delivery of
this Amendment, unless and to the extent that any such representation and
warranty is stated to relate solely to an earlier date, in which case such
representation and warranty shall be true and correct as of such earlier date.
 
(c) As of the date hereof, and after giving effect to this Amendment, the
Borrowers shall be in compliance with all the terms and provisions set forth in
the Credit Agreement, subject to the amendment set forth herein, on its part to
be observed or performed, and no Event of Default or Default shall have occurred
and be continuing.
 
8. Reference to and Effect on the Credit Agreement.
 
(a) Upon the effectiveness of Section 5 hereof each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement as amended hereby,
and each reference to the Credit Agreement in any other document, instrument or
agreement shall mean and be a reference to the Credit Agreement as modified
hereby.
 
(b) The Credit Agreement, as amended hereby, and all other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect, and are hereby ratified and confirmed.
 
(c) Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agents or the Lenders, nor constitute a waiver of any
provision of the Credit Agreement or any other documents, instruments and
agreements executed and/or delivered in connection therewith.
 
-4-

--------------------------------------------------------------------------------


 
9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE OTHER REMAINING TERMS OF THE CREDIT AGREEMENT AND THE
INTERNAL LAWS (AS OPPOSED TO CONFLICT OF LAW PROVISIONS) OF THE STATE OF NEW
YORK.
 
10. Paragraph Headings. The paragraph headings contained in this Amendment are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement among the parties hereto.
 
11. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
-5-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF. this Amendment has been duly executed as of the day and year
first above written.
 
THE BORROWERS:
AboveNet, Inc., a Delaware corporation
     
By:
/s/ Robert Sokota  
Name:  
Robert Sokota  
Title:
SVP and General Counsel        
AboveNet Communications, Inc., a
Delaware corporation
       
By:
/s/ Robert Sokota  
Name:
Robert Sokota
Title:
SVP and General Counsel      
AboveNet of Utah, LLC,
 
by AboveNet Communications, Inc.,
 
its sole member
       
By:
/s/ Robert Sokota  
Name:
Robert Sokota  
Title:
SVP and General Counsel      
AboveNet of VA, LLC,
 
by AboveNet Communications, Inc.,
 
its sole member
       
By:
/s/ Robert Sokota  
Name:
Robert Sokota  
Title:
SVP and General Counsel      
AboveNet International, Inc., a Delaware
corporation
       
By:
/s/ Robert Sokota  
Name:
Robert Sokota  
Title:
SVP and General Counsel

 
-6-

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
SOCIETE GENERALE,
 
as Administrative Agent
       
By:
/s/ Edward Grimm  
Name:  
Edward Grimm  
Title:
Director



-7-

--------------------------------------------------------------------------------


 
DOCUMENTATION AGENT:
CIT LENDING SERVICES CORPORATION,
 
as Documentation Agent
             
By:
/s/ William Evenson  
Name:  
William Evenson  
Title:
Vice President

 
-8-

--------------------------------------------------------------------------------




LENDERS:
SOCIETE GENERALE
             
By:
/s/ Edward Grimm  
Name:  
Edward Grimm  
Title:
Director

 
-9-

--------------------------------------------------------------------------------


 
CIT LENDING SERVICES CORPORATION
       
By:
/s/ William Evenson
Name:  
William Evenson
Title:
Vice President

 
-10-

--------------------------------------------------------------------------------

